IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-41152
                         _____________________



EDWARD ARTHER GOMEZ,

                                                   Plaintiff-Appellant,

                                  versus

JONAS SAENZ, Individually and
as an Agent and/or Employee of
State Farm Insurance Company;
MIKE SANCHEZ, Individually and
as an Agent and/or Employee of
State Farm Insurance Company;
JEFFREY SMITH, Individually and
as an Agent and/or Employee of
State Farm Insurance Company;
STATE FARM INSURANCE COMPANY,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. B-97-CV-114
_________________________________________________________________
                               November 1, 2000

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Edward Gomez appeals the district court’s grant of summary

judgment   on   his   federal   discrimination   claims   and   state   law

negligence, emotional distress, and tortious interference with

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
contract claims for defendants, Jonas Saenz, Mike Sanchez, Jeffrey

Smith, and State Farm Mutual Automobile Insurance Company.1         We

affirm.

                                     I

     Gomez began working for State Farm as an auto estimator on

October 31, 1983.      He was employed in Harlingen, Texas, from 1983

until 1987, and worked in the Weslaco, Texas office before moving

to the McAllen, Texas office from 1990 until his discharge in April

1996.       Gomez’s duties as an estimator included inspecting damaged

motor vehicles and providing estimates regarding the amount of

damage and costs for repair.

     Gomez claims that during his employment in Harlingen he was

subjected to various racial epithets, including “pachuco,” “chon,”

“chango,” “grease monkey,” “wetback,” and “illegal.”          He was,

however, unable to provide the names of any person who used the

epithets toward him.      Nevertheless, Gomez further argues that the

harassment and ridicule increased after his transfer to McAllen.

     On June 3, 1992, Gomez’s attorney sent a letter to State

Farm’s president and to Jeffrey Smith’s supervisor complaining

about allegations of discriminatory conduct and a hostile work

environment.       On June 18, 1992, State Farm replied to Gomez’s

        1
       The individual appellees, Jonas Saenz, Mike Sanchez, and
Jeffrey Smith, each served as Gomez’s supervisor at different
points during his employment with State Farm.




                                     2
attorney, urging Gomez to take advantage of State Farm’s “open

door” policy and discuss specific instances of discrimination and

harassment with the Regional Personnel Office.

     In     1993,   Gomez     received       a    “below   expected   performance”

evaluation.     In both 1994 and 1995, he was given an “expected

performance” rating. He received a salary increase in 1995. Gomez

contends that over the next two years he was continually harassed

by Appellees Saenz and Sanchez, who were then Gomez’s supervisors.2

     In April 1996, Gomez was fired by State Farm.                        Gomez was

informed     that   his     discharge    stemmed        from    his   inability   to

accomplish various job tasks and his inability to get along with

co-workers, management, and third party vendors.3 On September 14,

1996, Gomez     filed     a   charge    of       discrimination    with   the   Equal

Employment Opportunity Commission (“EEOC”).                    On May 19, 1997, he

filed suit against the appellees, Saenz, Sanchez, Smith, and State

Farm, in federal district court.                 Gomez’s complaint alleged racial

discrimination, hostile work environment, and retaliation under 42


        2
      Specifically, Gomez claims that Saenz unjustifiably issued
three written work performance warnings from December 1995 to June
1997.   He also argues that Saenz and Sanchez would visit body
shops, collect performance information, and use that information to
reprimand Gomez.
    3
     The specific incident that led to the termination of Gomez’s
employment was an alleged verbal outburst with a Van Burkleo Motors
employee, during which Gomez asked a vendor, “Who do you think you
are, God? . . . Do you think we need to kneel down before you?”




                                         3
U.S.C. § 2000e (Title VII of the Civil Rights Act) and 42 U.S.C.

§   1981   (Section    1981),   intentional         infliction     of   emotional

distress,   tortious    interference        with    contract,     and   state   law

violations of negligent hiring, supervision, and retention.4

      On   October    10,   1997,   after    a     period   of   discovery,     the

appellees moved for summary judgment.              After a series of replies,

responses, and continued discovery proceedings, the trial court

granted the motion for summary judgment and dismissed the entire

case on July 22, 1999.

                                      II

      We review summary judgment motions under de novo review,

applying the same standard as the district court.                See Armstrong v.

City of Dallas, 997 F.2d 62, 65 (5th Cir. 1993).                  To withstand a

properly supported motion for summary judgment, a nonmoving party

must present evidence to support the elements of its prima facie

claim on which it bears the burden of proof at trial.                     Celotex

Corp. v. Catrett, 477 U.S. 317, 321-23, 106 S. Ct. 2548 (1986);

National Association of Government Employees v. City Public Service

Board of San Antonio, 40 F.3d 698, 712 (1994).              If a rational trier

of fact could not find for the nonmoving party based on the


     4
     Gomez did not assign error to the trial court’s dismissal of
his negligence claims; therefore, those claims are barred from
consideration by this court. See Cavallini v. State Farm Mutual
Auto Ins. Co., 44 F.3d 256, 260 n.9 (5th Cir. 1995).




                                      4
evidence presented, no genuine issue of fact for trial exists.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

584-88, 106 S. Ct. 1348 (1986).          The question is not whether a mere

scintilla of evidence exists in favor of the nonmovant; rather, the

inquiry is whether the nonmovant could, on the strength of the

evidence in the record, carry its burden on the essential elements

before a reasonable jury. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 251, 106 S. Ct. 2505 (1986).               “If the [nonmovant’s]

evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.”           Id. at 249-50.

     We   stress    that     “[c]onclusory    allegations    unsupported      by

specific facts, however, will not prevent an award of summary

judgment; ‘the plaintiff [can]not rest on his allegations . . . to

get to a jury without any significant probative evidence tending to

support   the     complaint.’”    National     Association    of    Government

Employees, 40 F.3d at 713 (quoting Anderson, 477 U.S. at 249).

Instead, the nonmovant must move beyond the pleadings and designate

specific facts to support a genuine issue for trial.                 Stults v.

Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996).

     We   first    address    Gomez’s    federal   claims    in    turn   before

analyzing his claims under Texas state law.

                                     III




                                        5
        Gomez’s Title VII claims against the individual appellees

(Saenz, Sanchez, and Smith) are barred by Fifth Circuit precedent.

See Indest v. Freeman Decorating Inc., 164 F.3d 258, 262 (5th Cir.

1999) (holding that, because a Title VII suit against an employee

is actually a suit against the corporation itself, a party may not

maintain a suit against both an employer and its agent as it would

impose double liability). We will therefore address only his claim

that State Farm violated Title VII and Section 1981 by discharging

him, by subjecting him to a hostile working environment, and by

retaliating      against     him    for     complaining     about   racial

discrimination.5



                                     A

        Gomez   alleges    discriminatory   discharge     and   retaliatory

discharge under Title VII and Section 1981.6            The district court

        5
      Although Gomez has alleged Section 1981 violations by the
individual defendants, he has failed to argue such violations in
the briefs and has not presented any evidence linking any one of
the individual defendants to such claims.
    6
     Gomez’s hostile work environment Title VII claim is barred by
the statute of limitations. Under Title VII, an individual must
first file a charge of discrimination with the EEOC within three
hundred days of the alleged unlawful employment practice.        42
U.S.C. § 2000e(5)(e)(1). Gomez filed his charge with the EEOC on
September 14, 1996. The concrete allegations Gomez makes all refer
to events before 1995. As to the general allegation that a hostile
work environment continued through the end of his employment, Gomez
provides no evidence of this, not even the names of those who
supposedly uttered racial epithets.




                                     6
determined that Gomez failed to establish a prima facie case for

either claim and, therefore, the court granted summary judgment on

both claims in favor of appellees.             We agree that Gomez has failed

to present a prima facie case for either claim.

                                         1

      To establish a prima facie case of discriminatory discharge

under Title VII and Section 1981, a plaintiff must show that: (1)

he   is   a   member   of   a   protected      group;   (2)   he     possessed   the

qualifications necessary for the position he held; (3) he was

discharged from that position despite his qualifications; and (4)

he was treated less favorably than similarly situated non-members

of the protected class.          Daigle v. Liberty Life Insurance Co., 70
F.3d 394 (5th Cir. 1995); Nieto v. L&H Packing Co., 108 F.3d 621,

624 n.7 (5th Cir. 1997).              The district court found that Gomez

failed    to    establish       the   fourth    element,      and    thus   Gomez’s

discriminatory discharge claim could not survive summary judgment.

      The record lacks any evidence to suggest that State Farm’s

conduct toward Gomez, including his discharge, was motivated by any

factor other than his deficient performance.                        Gomez does not

challenge as false the reasons given for his discharge.                  It is true

that Gomez alleges that he was singled out for criticism by

supervisors.      He offers no evidence, however, to establish that

non-minorities at State Farm were treated differently, or to show




                                         7
in any other way that the basis given for his treatment and his

discharge was pretextual.      Gomez’s deposition testimony clearly

establishes that he had no personal knowledge as to whether his co-

employees’ work was subject to criticism and review.           To establish

discriminatory discharge, Gomez must show more than the fact that

his work was subject to criticism.         We have often emphasized that

an employee’s own subjective belief of discrimination, no matter

how genuine, cannot serve as the basis for judicial relief.            See,

e.g., Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 42 (5th Cir.

1996); Armendariz v. Pinkerton Tobacco Co., 58 F.3d 144, 152-53

(5th Cir. 1995); Portis v. First Nat’l Bank of New Albany, 34 F.3d
325, 329 (5th Cir. 1994); Grizzle v. Travelers Health Network,

Inc., 14 F.3d 261, 268 (5th Cir. 1994).            This is especially true

where the nondiscriminatory reason for discharge is not effectively

challenged.   In sum, the evidence before the district court on

summary   judgment   simply   does   not    rise    above   unsubstantiated

allegations and subjective accusations of discrimination.             Thus,

Gomez has failed to establish a prima facie case of race or

national origin discrimination, and we affirm the district court’s

grant of summary judgment in favor of State Farm on this claim.

                                     2

     Gomez argues that his discharge was not only based on race

discrimination, but that it was also in retaliation for his oral




                                     8
and written complaints about being discriminated against.        To

establish a prima facie case of retaliatory discharge, a plaintiff

must show that: (1) he was engaged in a protected activity; (2) he

was subjected to an adverse employment action by the employer; and

(3) a causal nexus existed between the plaintiff’s participation in

the protected activity and the adverse employment action. Scrivner

v. Socorro Independent School District, 169 F.3d 969, 972 (5th Cir.

1999); See also Ray v. Iuka Special Mun. Separate School Dist., 51
F.3d 1246, 1249 (5th Cir. 1995).    The district court found that

Gomez failed to prove the first prong of the prima facie case--that

he engaged in protected activity.        The court found there was

insufficient evidence to show that his alleged complaints of race

discrimination were objectively reasonable.

     We affirm the district court’s ruling, although on alternative

grounds. We find that Gomez failed to establish the third prong of

his prima facie case--that there was a causal connection between

his participation in protected activity and his discharge.       No

evidence was produced to even suggest that Gomez’s discharge was a

result of his complaint to State Farm.    First, the letter to State

Farm alleging a hostile work environment was written in June 1992,

almost four years before Gomez’s discharge in April 1996.      This

lapse of time between the alleged protected activity and the




                                9
employment    decision    fails    to    suggest      any    causal      connection.7

Moreover, the record is replete with evidence showing that Gomez

was   discharged   from    State       Farm    solely       for    his    performance

deficiencies.      We    have   held    that    the    fact       that   a   plaintiff

complains to his employer even “moments before the termination does

not, absent other evidence, constitute sufficient proof that the

termination was retaliatory.”           Seaman v. CSPH, Inc., 179 F.3d 297,

301 (5th Cir. 1999).      Gomez fails to aver any evidence to present

a genuine issue of fact on the issue of causation.                       We therefore

affirm the district court’s grant of summary judgment for the

appellees on Gomez’s retaliatory discharge claim.8

                                        IV

      In addition to his federal claims, Gomez also alleges state

law violations of intentional infliction of emotional distress and

          7
       While Gomez argues that his alleged verbal harassment and
criticism were also sparked by his complaints to State Farm, this
court has held that “[h]ostility from fellow employees . . . and
resulting anxiety, without more, do not constitute ultimate
employment decisions, and therefore are not the required adverse
employment actions” for purposes of a Title VII retaliation claim.
Mattern v. Eastman Kodak Co., 104 F.3d 702, 707 (5th Cir. 1997).
This is because “Title VII was designed to address ultimate
employment decisions, not to address every decision made by
employers that arguably might have some tangential effect upon
those ultimate decisions.” Dollis v. Rubin, 77 F.3d 777, 781-82
(5th Cir. 1995). Therefore, we address only Gomez’s discharge for
purposes of his retaliatory discrimination claim.
      8
      Although Gomez references Section 1981 in his pleadings, he
makes no specific argument under Section 1981. In his briefs he
collapses that claim into his Title VII argument.




                                        10
tortious interference with contract.       We affirm the district

court’s grant of summary judgment on both claims.

                                A9

     To recover on an intentional infliction of emotional distress

claim in Texas, a plaintiff must establish that: (1) the defendant

acted intentionally or recklessly; (2) the conduct was “extreme”

and “outrageous”; (3) the actions by the defendant caused the

plaintiff’s distress; and (4) the resulting emotional distress was

severe.   Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex. 1993).   The

district court dismissed Gomez’s claim for emotional distress

damages, finding that his claim was governed by a two-year statute

of limitations under Texas law and was therefore barred.   See Tex.

Civ. Prac. & Rem. Code Ann. § 16.003(a).

     We agree that, under Texas law, any events occurring before

May 19, 1995, cannot be the basis of an intentional infliction of

emotional distress claim by Gomez.   See Patin v. Allied-Signal,

Inc., 865 F. Supp. 365, 369 (E.D. Tex. 1994), aff’d, 69 F.3d 1 (5th

Cir. 1995).   We further find that Gomez has failed to present

colorable evidence of “extreme and outrageous” conduct by State


      9
       To the extent Gomez asserts his emotional distress claim
against the individual defendants, we find no specific allegations
or facts in the record to support such a claim.      In fact, the
record reveals that Gomez cannot name a single individual who
allegedly called him derogatory names or otherwise contributed to
the alleged emotional distress.




                                11
Farm from 1995 to 1997 to survive summary judgment.            As we have

previously stated, “[l]iability does not extend to mere insults,

indignities, threats, annoyances, or petty oppressions.”                 See

Weller v. Citation Oil & Gas Corp., 84 F.3d 191, 195 (5th Cir.

1996) (quoting Ugalde v. W.A. McKenzie Asphalt Co., 990 F.2d 239,

243 (5th Cir. 1993)).     As the district court noted, termination is

insufficient to constitute “extreme and outrageous” conduct.             See

Wornick Co. v. Casas, 856 S.W.2d 732 (Tex. 1993).              Therefore,

Gomez’s evidence, even if taken as true, is insufficient to state

a claim for intentional infliction of emotional distress as a

matter of Texas law.       We next turn to Gomez’s claim of tortious

interference with contract.

                                     B

     After he was discharged from State Farm, Gomez obtained

employment with West Point Lincoln Mercury on January 9, 1997.

However, he was fired from that position two months later.          Gomez

alleges that State Farm tortiously interfered with his employment

contract    with   West   Point   Lincoln   Mercury   by   threatening    to

discontinue State Farm’s business relationship with West Point

unless Gomez was fired.10




       10
         There is not a scintilla of evidence to suggest any
individual defendant engaged in tortious interference.




                                     12
     The district court dismissed this claim, stating that “Gomez

has presented no evidence that any of the Defendants engaged in any

willful and intentional act of interference with regard to Gomez’s

employment at West Point.”       The district court was correct.       It is

true that two documents from the Texas Workforce Commission were

produced during discovery in support of Gomez’s claim.11         Neither

the record nor the briefs reflect what sort of records these

documents are or whose statements purport to be thereon.         In fact,

the copies in the record are not fully readable.           On the other

hand, the Texas Workforce Commission records clearly reflect the

reasons for Gomez’s termination by West Point.             The specific

finding   of   the   Workforce    Commission   states   that   Gomez    was

discharged from West Point because of his “inability to perform

[his] assigned work to [West Point’s] satisfaction.”           Moreover,

West Point’s deposition by written questions delineates specific

instances of misconduct by Gomez that culminated in his discharge,

including complaints by eight customers who are individually named

in the document.12 Gomez has offered no evidence to challenge these

     11
       In the documents, one of the rationales given for Gomez’s
dismissal from West Point states: “Employer cannot prove
allegations.   Dismissed claimant only after threat of losing
insurance companies account.” Another document reads: “State Farm
requested we make a change or they would pull account.”
     12
       West Point’s deposition reveals that Gomez was warned both
verbally and in writing about failing to keep customers updated on
the status of their vehicles, taking too long on estimates, and




                                    13
charges.    Gomez bears the burden to adduce evidence that would

create material facts upon which a jury could rule for him, and

this he has failed to do.      We therefore affirm the district court’s

grant of summary judgment on this claim.

                                       V

     We    conclude    that   the   district   court’s   grant   of   summary

judgment in favor of the appellees was correct on all claims.

Gomez failed to establish a prima facie case under Title VII or

Section 1981, did not present evidence of “extreme and outrageous”

conduct to support a charge of intentional infliction of emotional

distress, and failed to show a viable tortious interference with

contract claim.       Accordingly, the district court’s judgment is

                                                          A F F I R M E D.




neglecting to properly check vehicles upon delivery to customers.




                                      14